Territory of Michigan—to wit
The United States of America to John Anderson Esqr
You are hereby Commanded that laying all other matters aside you be in your proper person before the judges of our Supreme Court on the 3d mon-day in Septber next, and that you bring into Court a Certain letter written by Reginald James to Richard Pattinson, & by the Said Pattinson transmitted to you the said John Anderson about the month of June one thousand Eight hundred fifteen. Hereof fail not under the penalty of the law Witness Augustus B. Woodward presiding judge of our Said Court Detroit 30 August 1817 Peter Audrain
elk S.C.T.M.

[In the handwriting of Peter Audrain]